DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 12/16/2021, with respect to the objections to the drawings and the claims, have been fully considered and are persuasive.  The informalities have been removed from the drawings and the claims; therefore, the objections to the drawings and the claims have been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 12/16/2021, with respect to the rejection of Claims 13-17 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 13; therefore, the rejection of Claims 13-17 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 7-9 of the response, filed 12/16/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Allowable subject matter previously present in Claim 5 has been incorporated into independent Claims 1, 13, and 18; therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Christopher Holshouser (Reg. No: 76,778) on 12/20/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 6, Line 1, “The gas turbine engine of claim 5” has been changed to –The gas turbine engine of claim 1--.
In Claim 7, Line 1, “The gas turbine engine of claim 4” has been changed to –The gas turbine engine of claim 1--.
The above changes make Claims 6-7 dependent upon non-cancelled claims (Claims 4-5 are cancelled in the amendments filed on 12/16/2021).
Allowable Subject Matter
Claims 1-3, 6-8, 11-15, and 18 allowed.  The following is an examiner’s statement of reasons for allowance: As stated above, allowable subject matter previously present in Claim 5 has been incorporated into independent Claims 1, 13, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745